DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2021.
Applicant's election with traverse of claims 10-18 in the reply filed on 2/09/2021 is acknowledged. The traversal is on the ground(s) that there is not serious burden to examine all the claims. This is not found persuasive because a complete search of the groups of claims would require searching in three different and distinct classes.
The requirement is still deemed proper and is therefore made FINAL

Claim Objections
Claims 1 and 19 are objected to because the claims appear to contain both apparatus and method limitations.
In claim 1, the Examiner suggests that the apparatus limitations be amended to use the “providing” format (i.e. “providing a plasticizing cylinder…” “providing an introducing speed adjusting container…”) so that they are considered method steps that still required the structural components of the apparatus.  The preamble should also be 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10632663 in view of Sugihara (US 20020017734).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  Patented Application No. US 10632663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method of allowing the molten resin to be in the starved state in the starvation zone and introducing a pressurized fluid containing the physical foaming agent having a fixed pressure into the starvation zone to retain the starvation zone at the fixed pressure, which is brought in contact with the ([0073]) and a starvation zone for allowing the molten resin to be in a starved state (pressure reduction-11/starvation zone), and which is formed having an introducing port for introducing a physical foaming agent into the starvation zone (Figure 1, port-18); and an introducing speed adjusting container which is connected to the introducing port (Figure 1, check valve-17, [0078]), the method comprising: plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone ([0703]); supplying a pressurized fluid containing the physical foaming agent having a fixed pressure into the introducing speed adjusting container and introducing the pressurized fluid having the fixed pressure from the introducing speed adjusting container into the starvation zone ([0073]-[0075], [0078]). Further Sughiara discloses a maximum value of an inner diameter of the introducing speed adjusting container is larger than an inner diameter of the introducing port (Figure 1, check valve-17 is larger than 18).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10632663 in view of Sugihara (US 20020017734) and Yusa et. al. (US 20030011090).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of  Patented Application No. US 10632663 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method of allowing the molten resin ([0073]) and a starvation zone for allowing the molten resin to be in a starved state (pressure reduction-11/starvation zone), and which is formed having an introducing port for introducing a physical foaming agent into the starvation zone (Figure 1, port-18); and an introducing speed adjusting container (Figure 1, check valve-17, [0078]), the method comprising: plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone ([0703]); supplying a pressurized fluid containing the physical foaming agent having a fixed pressure into the introducing speed adjusting container and introducing the pressurized fluid having the fixed pressure from the introducing speed adjusting container into the starvation zone ([0073]-[0075], [0078]). Further re: an introducing speed adjusting container having: a cylindrical straight portion connected to the introducing port; and a taper portion which is connected to the straight portion and of which inner diameter is larger with distance from the introducing port, Yusa discloses a maximum value of an inner diameter of the introducing speed adjusting container is larger than an inner diameter of the introducing port (Figure 11,[0039], an inert gas is supplied to the plasticizing cylinder via the port-202 from the speed adjusting container-154  ) Further, warming the pressurized fluid containing the physical foaming agent having the ; introducing the warmed pressurized fluid containing the physical foaming agent having the fixed pressure from the introducing speed adjusting container into the starvation zone via the straight portion to retain the starvation zone at the fixed pressure (this limitation is explained in the rejection below for claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 20020017734) in view of Yamaki (US 20030011090) and Yusa (US 20130285273).
Regarding claim 1, Sughiara discloses method for producing a foam-molded product by using a production apparatus including: a plasticizing cylinder which has a plasticization zone for plasticizing and melting a thermoplastic resin into a molten resin ([0073]) and a starvation zone for allowing the molten resin to be in a starved state (pressure reduction-11/starvation zone), and which is formed having an introducing port for introducing a physical foaming agent into the starvation zone (Figure 1, port-18); and an introducing speed adjusting container which is connected to the introducing port (Figure 1, check valve-17, [0078]), the method comprising: plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone ([0703]); supplying a pressurized fluid containing the physical foaming agent having a fixed pressure into the introducing speed adjusting container and introducing the pressurized fluid having the fixed pressure from the introducing speed adjusting container into the starvation zone ([0073]-[0075], [0078]). Further Sughiara discloses a maximum value of an inner diameter of the introducing speed adjusting container is larger than an inner diameter of the introducing port (Figure 1, check valve-17 is larger than 18). However Sughiara didn’t disclose allowing the molten resin to be in the starved state in the starvation zone; bringing the molten resin in the starved state in contact with the pressurized fluid in the starvation zone in a state in which the starvation ([0060-0061], [0068]-[0070], molten resin transferred in a starved state through the gas supply section); molding the molten resin into the foam-molded product ([0001]; upon being mold or to obtain a foamed molded article).
It would be obvious for one ordinary skilled in the art to modify Sughiara’s teaching with that of Yamaki for the purpose of facilitating the molten resin in the plasticizing cylinder for producing desired molded product.
Regarding Claim 2, Sugihara/Yamaki teach all the limitations of Claim 1 but did not disclose that the introducing speed adjusting container has a taper portion which allows the inner diameter of the introducing speed adjusting container to be larger with distance from the introducing port. In the same field of endeavor, Yusa discloses a speed adjusting container with a taper portion allows the inner diameter of the introducing speed adjusting container to be larger with distance from the introducing port (Figure 11 , [0039], an inert gas is supplied to the plasticizing cylinder via the port-202 from the speed adjusting container-154 ).
It would be obvious for one ordinary skilled in the art to modify the combination of claim 1 with that of Yusa cylindrical straight portion for the purpose of inhibiting clogging of the introduction port.
Regarding Claim 3, Yusa discloses a introducing speed adjusting container further has a cylindrical straight portion having a fixed inner diameter, and the straight (Figure 11, speed adjusting container has the straight portion and a taper portion arranged adjacently to each other). 
It would be obvious for one ordinary skilled in the art to modify the combination of claim 1 with that of Yusa cylindrical straight portion for the purpose of inhibiting clogging of the introduction port.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding Claim 5, combination of claim 1 teaches all elements except a volume of the introducing speed adjusting container is 0.1 to 5 times a volume of the starvation zone of the plasticizing cylinder. In the same field of endeavor pertaining to the art, Yusa discloses speed adjusting container-154 connected to a port-202. The valve-153 are provided to adjust the container speed. However Yusa didn’t disclose the speed of the adjusting container. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the speed of the container for the purpose of controlling the foaming agent supply during the molding process.
Regarding Claim 9, combination of claim 1 teaches all elements except a volume of introducing speed adjusting container is in range of 5ml to 20ml. In the same field of endeavor pertaining to the art, Yusa discloses a volume in the range of 30 ml ([0177]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) 
Regarding Claim 19, Sugihara discloses method for producing a foam-molded product by use of an apparatus for producing the foam-molded product, the apparatus including: a plasticizing cylinder which has a plasticization zone for plasticizing and melting a thermoplastic resin into a molten resin ([0073]) and a starvation zone for allowing the molten resin to be in a starved state (pressure reduaction-11/starvation zone), and which is formed having an introducing port for introducing a physical foaming agent into the starvation zone (Figure 1, port-18) and an introducing speed adjusting container having (Figure 1, check valve-17, [0078]),: a cylindrical straight portion connected to the introducing port (Figure 1, valve-17 connected to port-18);, the method comprising: plasticizing and melting the thermoplastic resin to provide the molten resin in the plasticization zone ([0073]); supplying a pressurized fluid containing the physical foaming agent having a fixed pressure into the introducing speed adjusting container ([0073]-[0075], [0078]).; Sughiara didn’t disclose allowing the molten resin to be in the starved state in the starvation zone; bringing the molten resin in the starved state in contact with the pressurized fluid in the starvation zone in a state in which the starvation zone is retained at the fixed pressure. In the same field of endeavor pertaining to the art of  Yamaki discloses molten resin to be in the starved state in the starvation zone; bringing the molten resin in the starved state in contact with the pressurized fluid in the starvation zone in a state in which the starvation zone is retained at the fixed pressure ([0060-0061], [0068]-[0070], molten resin transferred in a starved state through the gas supply section); molding the molten resin into the foam-molded product ([0001]; upon being mold or to obtain a foamed molded article).
It would be obvious for one ordinary skilled in the art to modify Sughiara’s teaching with that of Yamaki for the purpose of facilitating the molten resin in the plasticizing cylinder for producing desired molded product.
Further, Sugiwara/Yamaki did not disclose that and a taper portion which is connected to the straight portion and of which inner diameter is larger with distance from the introducing port. In the same field of endeavor pertaining to the art , Yusa discloses a maximum value of an inner diameter of the introducing speed adjusting container is larger than an inner diameter of the introducing port (Figure 11,[0039], an inert gas is supplied to the plasticizing cylinder via the port-202 from the speed adjusting container-154 with a taper portion/inner surface and straight portion/outer surface).
It would be obvious for one ordinary skilled in the art to modify the combination of claim 1 with that of Yusa cylindrical straight portion for the purpose of inhibiting clogging of the introduction port.
Further, the combination discloses the  limitation that warming the pressurized fluid containing the physical foaming agent having the fixed pressure in the taper portion ([0068]-[0070], gas is supply at fixed pressure; [0085], gas is heated via an electromagnetic valve-13, Yamaki; taper portion is disclosed by Yusa as explained above); introducing the warmed pressurized fluid containing the physical foaming agent having the fixed pressure from the introducing speed adjusting container-154 into the starvation zone-23 via the straight portion to retain the starvation zone-23 at the fixed pressure (([0068]-[0070], gas is supply at fixed pressure; [0085], gas is heated via an electromagnetic valve-13, Yamaki); 

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 20020017734) and Yamaki (US 20030011090), in view of CN 101157265, hereinafter CN’265.
Regarding Claim 4, Sugihara/Yamaki teach all the limitations of Claim 3 but did not disclose that a length in an extending direction of the cylindrical straight portion is not more than twice a thickness of a side wall of the plasticizing cylinder. In the same field of endeavor pertaining to the art, CN ‘265 discloses that in Figure 1a-b, the length of the extending cylinder portion attached to supply portion/injection port-14 is more than  the thickness of the plasticizing cylinder-10. However, while patent drawing are not necessarily to scale. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the plasticizing cylinder to facilitate desired molded product.
Regarding Claim 6, Sugihara/Yamaki teach all the limitations of Claim 1 but did not disclose  a ratio of the maximum value of the inner diameter of the introducing speed adjusting container to the inner diameter of the introducing port is not more than 20. In the same field of endeavor pertaining to the art, CN ‘265 discloses that in Figure 1a-b, the container attached to the suuply tank/injection port-14 has larger diameter that the attached cyinder. However, while patent drawing are not necessarily to scale. It would have been obvious for one of ordinary skill in the art before the effective filing .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 20020017734) and Yamaki (US 20030011090) as applied in Claim 1, in view of JP 2002127186, hereinafter JP’186.
Regarding claim 7, combination of Claim 1 discloses all the elements except an inner wall of the introducing speed adjusting container is formed having a polytetratluoroethylene-containing plating film. In the same field of endeavor pertaining to the art JP’186 material supply device uses polytetrafluoroethylene ([0014], JP’202).
It would be obvious for one ordinary skilled in the art to modify the teachings of Sugihara/Yamaki with that of the polytetrafluroethylene material device as a powdered material resin is harder to adhere in a material hopper attributed to the superior non-adhesiveness of polytetrafluoroethyiene, so that the material clogging problem in the material supplying apparatus can be solved. And hence provide a coating layer containing polytetrafluoroethyiene on the inner wall of the introduction speed adjustment container.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 20020017734) and Yamaki (US 20030011090) Yamaki, as applied in Claim 1, in view of Teraoka (US 20030168766 l).
Regarding claim 8, Yamaki teaches all the elements of claim 1 as discussed above but does not teach the inner diameter of the introducing port nor the plasticizing cylinder. However, while patent drawing are not necessarily to scale. Yamaki seems to show an embodiment where the introducing port has an inner diameter is less a quarter (Figure 3). Therefore, it would have been obvious to one of ordinary skill in the art that Yamaki teaches an inner diameter of the introducing port is in a range of 20% to 100% of an inner diameter of the plasticizing cylinder.
In the same field of endeavor, Teraoka discloses a method for injecting an inert gas into a screw cylinder (abstract). The screw cylinder comprises a plasticization zone (supply portion K), a flow rate adjusting zone (portion Ml) and a starvation zone ([0025], low pressure portion T; a starved feed portion is produced...to inject an inert gas to the low pressure portion T). Furthermore, the introducing port for the inert gas (Figure 1) is approximately the same diameter as the screw cylinder (Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the inner diameter of the introducing portion to a range of 20% to 100% of an inner diameter of the plasticizing cylinder to facilitate the introduction of the physical foaming agent to the plasticizing cylinder.
	It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774